                                        Case 3:20-cv-01461-JD Document 29 Filed 02/12/21 Page 1 of 3




                               1 C. Brandon Wisoff (State Bar No. 121930)
                                 bwisoff@fbm.com
                               2 William Brookes Degen (State Bar No. 328792)
                                 bdegen@fbm.com
                               3 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               5 Facsimile: (415) 954-4480

                               6 Attorneys for Defendant
                                 OWMN, LTD. D/B/A ONEAUDIENCE
                               7

                               8                                UNITED STATES DISTRICT COURT

                               9                              NORTHERN DISTRICT OF CALIFORNIA
                            10                                      SAN FRANCISCO DIVISION

                            11

                            12 FACEBOOK, INC.,                                        Case No. 3:20-cv-01461-JD

                            13                   Plaintiff,                           JOINT STIPULATION TO CONTINUE
                                                                                      TIME TO RESPOND TO THE
                            14             vs.                                        COMPLAINT

                            15 ONEAUDIENCE LLC,                                       The Hon. James Donato

                            16                   Defendant.                           Complaint Filed:      February 27, 2020
                                                                                      Trial Date:           N/A
                            17

                            18            Pursuant to Rule 6-1(a) of the Local Rules for the United States District Court for the

                            19 Northern District of California, Defendant OWMN, LTD. d/b/a oneAudience (“Defendant”) and
                            20 Plaintiff Facebook, Inc. (“Plaintiff”), by and through their respective counsel, hereby agree and

                            21 stipulate as follows:

                            22            WHEREAS, Plaintiff filed its Complaint on February 27, 2020;

                            23            WHEREAS, Defendant’s deadline to file a responsive pleading, following prior joint

                            24 stipulations to extend the deadline, is March 1, 2021;

                            25            WHEREAS, the parties believe that good cause exists to extend by approximately 45 days

                            26 the time for Defendant to respond to Plaintiff’s Complaint;

                            27            WHEREAS, the parties previously extended the deadline to respond to the Complaint by

                            28 filing joint stipulations on April 15, 2020, May 26, 2020, July 23, 2020, September 18, 2020,
   Farella Braun + Martel LLP       JOINT STIPULATION TO CONTINUE TIME TO                                                  38587\13932928.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    RESPOND TO THE COMPLAINT - Case No. 3:20-
                                    cv-01461-JD
                                        Case 3:20-cv-01461-JD Document 29 Filed 02/12/21 Page 2 of 3




                               1 November 5, 2020, and January 4, 2021;

                               2          WHEREAS, the requested extension will not alter the date of any event or any deadline

                               3 already fixed by Court order;

                               4          NOW, THEREFORE, the parties hereby stipulate and agree that Defendant’s deadline for

                               5 responding to Plaintiff’s Complaint is extended to and including April 15, 2021.

                               6

                               7 Dated: February 12, 2021                  FARELLA BRAUN + MARTEL LLP

                               8
                                                                           By:          /s/ C. Brandon Wisoff
                               9
                                                                                 C. Brandon Wisoff
                            10
                                                                           Attorneys for Defendant
                            11                                             OWMN, LTD. D/B/A ONEAUDIENCE
                            12

                            13 Dated: February 12, 2021                    HUNTON ANDREWS KURTH LLP

                            14
                                                                           By:          /s/ Jason J. Kim
                            15                                                   Jason J. Kim
                            16                                             Attorneys for Plaintiff
                            17                                             FACEBOOK, INC.

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       JOINT STIPULATION TO CONTINUE TIME TO          2                                   38587\13932928.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    RESPOND TO THE COMPLAINT - Case No. 3:20-
                                    cv-01461-JD
                                        Case 3:20-cv-01461-JD Document 29 Filed 02/12/21 Page 3 of 3




                               1                                  SIGNATURE CERTIFICATION

                               2          I, C. Brandon Wisoff, am the CM/ECF user whose ID and password are being used to file

                               3 this Joint Stipulation to Continue Time to Respond to the Complaint. I hereby certify that

                               4 authorization for the filing of this document has been obtained from each of the other signatories

                               5 shown above and that all signatories concur in the filing’s content.

                               6
                                    Dated: February 12, 2021                FARELLA BRAUN + MARTEL LLP
                               7

                               8                                            By:          /s/ C. Brandon Wisoff
                               9                                                  C. Brandon Wisoff

                            10                                              Attorneys for Defendant
                                                                            OWMN, LTD. D/B/A ONEAUDIENCE
                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       JOINT STIPULATION TO CONTINUE TIME TO           3                                    38587\13932928.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    RESPOND TO THE COMPLAINT - Case No. 3:20-
                                    cv-01461-JD
